Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
Applicant's election with traverse of Group I, claims 1-17 in the reply filed on 10/28/2021 is acknowledged.  The traversal is on the ground(s) that logically all the claims should be examined together.  This is not found persuasive because the restriction was based upon a lack of unity where there was no shared special technical feature between the inventions. However upon further review the previously relied upon prior art of Salah et al. (WO 2016/066651) was determined to be excluded under the 102(b)(2) exclusion. As such the previous restriction is withdrawn and a new basis for the lack of unity is provide in the following action.
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).

As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-14, drawn to a method of adjusting an orthodontic appliance.
Group II, claim(s) 15-17, drawn to a method of evaluating the behavior of an orthodontic appliance.
Group III, claim(s) 18-20, drawn to a method of monitoring the efficacy of an orthodontic appliance.


Groups I, II, and III lack unity of invention because even though the inventions of these groups require the technical feature of creating a numerical three-dimensional reference model of at least a part of a patient’s arch, or “initial reference model”, acquiring at least one updated image, under actual acquisition conditions, and searching by deformation of the initial reference model, for an updated reference model corresponding to the position of the teeth during the acquisition of the updated image, where the searching is being preferably carried out by means of a metaheuristic method, preferably an evolutionary method, preferably by simulated annealing, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Kitching et al. (WO 2008/149221 A1), which discloses the steps of creating a numerical three-dimensional reference model of at least a part of a patient’s arch, or “initial reference model” (paragraph [0034] lines 1-9 obtaining initial arrangement data), producing an “objective reference model” corresponding to teeth at an desired time in treatment (paragraph [0034] lines 20-24), acquiring at least one updated image, under actual acquisition conditions (paragraph [0057]-[0062]), and searching for an updated reference model corresponding to the position of the teeth during the acquisition of the updated image (paragraphs [0063]-[0071] disclosing the searching for the update reference model by comparing the acquired image to a library of previously segmented teeth arrangements for teeth stages during treatment by an algorithm) , determining a comparison model corresponding to an anticipated positioning of the teeth substantially for the time of the acquisition and comparing the updated reference model with the comparison model (paragraph [0057]-[0062] disclosing the determining of “off-track” of teeth by comparison of original teeth positions and using updated references comparison ref “progress scans” that are compared). 
.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW P SAUNDERS whose telephone number is (571)270-3250. The examiner can normally be reached M-F 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on (571) 270-5085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.P.S/               Examiner, Art Unit 3772                                                                                                                                                                                         	02/04/2022



/EDWARD MORAN/Primary Examiner, Art Unit 3772